Exhibit Exhibit A SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of December 14, 2005, among Targa Gas Marketing LLC (the “Guaranteeing Subsidiary”), a subsidiary of Targa Resources, Inc. (or its permitted successor), a Delaware corporation (the “Company”), Targa Resources Finance Corporation, a Delaware corporation (the “Co-Issuer”), the other Subsidiary Guarantors (as defined in the Indenture referred to herein) and Wells Fargo Bank, National Association, as trustee under the Indenture referred to below (the “Trustee”). W
